DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Pre-Appeal Brief Conference Decision
	During a Pre-Appeal Brief Conference held on 08/30/2022, the panel has determined that the previous rejections are withdrawn and that a Notice of Allowance will be mailed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Burch (Reg. No. 66,570) on 08/30/2022.

The application has been amended as follows: 

    PNG
    media_image1.png
    286
    1040
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    969
    1140
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    392
    1403
    media_image3.png
    Greyscale





    PNG
    media_image4.png
    395
    1434
    media_image4.png
    Greyscale


        9. (Currently Amended) The method set forth in claim 8, wherein the step of delivering a second layer of material onto the first layer of material with the nozzle of the cold spray gun is further defined by articulating the cold spray gun based upon the distortion of the at least one focused light strip of the four focused light strips in the camera image projected onto the first layer of material.

    PNG
    media_image5.png
    221
    1454
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    167
    1045
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    170
    1035
    media_image7.png
    Greyscale





    PNG
    media_image8.png
    304
    1432
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    94
    1378
    media_image9.png
    Greyscale

        15. (Currently Amended) The method set forth in claim 16, wherein the camera image is generated using at least one infrared digital camera.

    PNG
    media_image10.png
    387
    1423
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    888
    1081
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    559
    1097
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    559
    1110
    media_image13.png
    Greyscale


-END OF AMENDMENT-
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to independent claim 16, the prior art does not anticipate or reasonably render obvious the cumulative limitations of the claim, with particular attention to the features of
“generating a camera image of the at least one focused light strip projected onto the first layer of deposited material to determine the amount of change of the profile geometry caused by the first layer of deposited material adhered to the substrate by analyzing contours of the at least one focused light strip projected onto the first layer of deposited material, wherein analyzing contours of the focused light strips projected onto the first layer of deposited material comprises comparing a profile of the focused light strip captured in the camera image to a straight line, thereby determining a distortion of the focused light strip; extracting real parameters of a surface of the first layer of deposited material from the determined distortion using geometric expressions, the extracting real parameters including establishing an angle of the first layer of material relative to the substrate from the optical distortion of the profile geometry as determined by the camera image of the contours of the at least one focused light strip” (emphasis added). 
While Kerekes generally teaches projecting an array of dots that can alternatively be lines of light [0046], the projection of dots/lines is used for a different purpose; that is, Kerekes does not disclose analyzing an image of the light strip, and particularly does not disclose comparing the image of the light strip to a straight line. Specifically, as discussed by the applicant in the arguments filed 06/29/2022, Kerekes contemplates using a focused beam of light in the shape of a line or a plane having a spot size or width that is equal to or less than pixel resolution achieved by the material dispenser. (Kerekes [0046]). When the beam of energy is directed on the surface of the portion of the layer, an illumination zone is established on the surface, which emits scattered light. The illumination zone is scanned and scattered light is collected from the scanned illumination zone, and measurements are taken by the detector corresponding to the sample point locations by including a plurality of sensors that produce a response when energized by the scattered light. Each response from the sensors is delivered to the processor 82 for producing height data signals that have an X, Y, and Z spatial coordinate value." [0048]. However, in contrast to the claimed invention, the sensors do not capture an image of the illumination zone, and as such do not compare an image of a focused line/light strip to a straight line. Further yet, Kerekes is silent regarding extracting real parameters using geometric expressions, nor does the prior art reasonably suggest this feature in combination with the remaining limitations of independent claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735